            Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 COMMVAULT SYSTEMS, INC.,                         )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )   No. 1:21-cv-00537
                                                  )
 RUBRIK INC.,                                     )   JURY TRIAL DEMANDED
                                                  )
                        Defendant.                )


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Commvault Systems, Inc. (“Commvault” or “Plaintiff”) brings this action for

patent infringement against Defendant Rubrik Inc. (“Rubrik” or “Defendant”) as follows:

                                         THE PARTIES

       1.       Commvault is a Delaware corporation with a principal place of business at 1

Commvault Way, Tinton Falls, New Jersey 07724.

       2.       On information and belief, Defendant Rubrik Inc. is a Delaware corporation with a

principal place of business at 3495 Deer Creek Road, Palo Alto, California 94304.

                                 JURISDICTION AND VENUE

       3.       This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       4.       This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

       5.       This Court has personal jurisdiction over Rubrik because, on information and

belief, Rubrik has committed and continues to commit acts of infringement within the State of
             Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 2 of 24




Texas and this judicial district giving rise to this action, including by, among other things,

importing, offering to sell, and selling products and services that infringe the asserted patents.

        6.       Under 28 U.S.C. § 1400(b), venue is proper in this judicial district because, as noted

above, on information and belief, Rubrik has committed and continues to commit acts of

infringement within this judicial district giving rise to this action, and Rubrik has a regular and

established place of business in this judicial district, including at 816 Congress Avenue, Suit, 900,

Austin, Texas 78701.1

                                   NATURE OF THE ACTION

        7.       Commvault is a pioneer of modern data storage and information management,

introducing to market many revolutionary features for use in data centers and enterprise

infrastructure configurations worldwide. Since its founding in 1996, Commvault has led the

industry in the developing technologies critical to ensure the secure availability and management

of the massive amounts of data that has become the lifeblood of companies operating in this

information age.

        8.       Commvault has, through more than two decades of continuous research and

development and investment, been at the forefront of such market-changing innovations as cloud

integration, virtual machine protection, snapshots, indexing and search, deduplication, and policy-

based data management. Commvault’s software and services integrate these novel features and

provide users with the highest levels of flexibility and cross-compatibility, protecting data while

reducing costs and labor and improving system “uptime” in the face of data failures.

        9.       Commvault typically spends between $65 and $100 million dollars per year in

research and development and has invested over a billion dollars in research and development



1
    https://www.rubrik.com/en/contact-us


                                                  -2-
          Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 3 of 24




since its inception. Given the ever-evolving systems and sheer amounts of data that fuel the modern

economy, Commvault’s investment in innovation, and its commitment to support the same, has

ensured the secure management and perpetual availability of the critical data most companies need

to do business—a focus and commitment to which Commvault adheres to this day.

       10.     Recognizing the importance of Commvault’s contributions to the data storage and

management industry, the United States Patent Office has awarded Commvault almost 800 United

States patents for its myriad inventions. Protection of such innovations is core to the roots of the

United States, finding its genesis in the Constitution itself.

       11.     Rubrik is a newcomer to the data storage and protection industry. Capitalizing on

Commvault’s innovations and the market that Commvault pioneered, Rubrik introduced its

“Converged Data Management” backup and recovery solution in 2015. Since then, Rubrik has

repeatedly adopted and impermissibly appropriated Commvault-patented inventions, as part of

Rubrik’s introduction of cloud archive integration, virtual machine protection, and policy-based

security restrictions, among other proprietary features, to its products. Through its infringement,

Rubrik has wrongfully short-circuited the research-and-development process, minimized the

investment necessary to have competitive products and forced Commvault to compete against its

own inventions.

       12.     This action seeks to prevent Rubrik’s continued misappropriation and use of certain

of Commvault’s patented innovations and to compensate Commvault for Rubrik’s past repeated

acts of infringement. Specifically, Rubrik has infringed, continues to infringe, contributes to the

infringement of, and induces the infringement by others of each of U.S. Patent Nos. 8,442,944,

9,632,882, 10,033,813, 10,089,193, and 10,437,801 (collectively, the “Asserted Patents”) at least




                                                 -3-
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 4 of 24




by making, using, selling, offering for sale, and importing into the United States data management

products and services that infringe one or more claims of each of the Asserted Patents.

       13.     The infringing Rubrik products include, but are not limited to, the Rubrik “Brik”

appliances, such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s, r6408se,

r6410s, r6410se, r6412s, r6412se, and r6408f, or third-party server platforms that include, for

example, the Rubrik Cloud Data Management (“CDM”) software suite and related software

features as identified and described in greater detail in Counts I-V (“Accused Products”) below.

                                  FACTUAL BACKGROUND

                                      Technology Overview

       14.     Large and medium-sized businesses maintain vast amounts of data. E-mails, chat

programs, websites, network-shared files, applications, databases—all of these services

continuously generate valuable data. Businesses rely on this data to support their clients, their

employees, or even to keep the lights on. Copies are often generated from this data to ensure

availability when needed. Generating and maintaining these copies allow organizations to

maximize uptime by preventing loss of operation in response to service disturbances, data

breaches, and catastrophic failures (e.g., malware or ransomware attacks), server or disk failures,

failed upgrades, or other unplanned outages. For example, using these generated and maintained

copies of data, an organization’s production data lost in a disturbance or attack can be restored to

the time and state of its last generated copy. Historically, organizations worked with an amalgam

of companies whose products were expected to work together to provide full coverage for

protection of their production data—for example, products that individually performed backup and

restore, archiving, cloud integration, and malware protection. More recently, organizations have

begun using consolidated software and/or service offerings to substantially improve the ease and

efficiency by which these data protection operations are performed.


                                               -4-
          Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 5 of 24




                                            Commvault

       15.     Commvault can trace its beginning to 1988 as a development group of Bell Labs

and a business unit within AT&T Network Systems. In the late 1980s, long-distance telephone

calls were not serviced by a single company: a telephone call originating in New York and

terminating in Los Angeles usually traversed several telephone carriers’ networks along the way.

AT&T provided long-distance services, connecting, for example, the originating carrier to the

terminating carrier across the country. To provide these services, AT&T received daily updates to

its system. If an update caused a switching error, that meant that other carriers were unable to place

long-distance calls using the switching network, and AT&T was required to pay a penalty to the

carriers. Because these frequent updates and the related risk of error were a critical business need,

the group created software to back up (and, if necessary, to quickly restore) the previous day’s

instance of the switching system.

       16.     With the computer revolution of the late 1980s and early 1990s, businesses began

to digitize their records—again creating a need in the market for efficient and reliable backup

software. Recognizing this need, this earlier development group was incorporated as Commvault

in 1996 for the purpose of helping to create and lead an industry that enables its customers, large

and small, to use the heterogeneous computer hardware that already occupies their datacenters to

securely and efficiently manage their data.

       17.     From humble beginnings, Commvault has evolved into a multinational business

with revenue last fiscal year of approximately $700 million. Starting with just a handful of

employees, Commvault has grown to having over 2,700 employees with over 1,400 engineers who

are tasked with research, development and support of its innovative products and services.

Commvault maintains over fifty offices in over 30 countries that serve over 30,000 customers.

Commvault solutions manage over half an exabyte—over half a billion gigabytes—in the cloud


                                                -5-
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 6 of 24




alone and an exponentially higher amount when including data stored on its customers’ own

equipment. Commvault’s products became and have remained among the best-selling and

technologically advanced data management suites available on the market.

       18.     The industry repeatedly has recognized Commvault’s technological achievements

and advancements in the marketplace. In each of the last eight years, Commvault has been named

a Leader in the Gartner Magic Quadrant for Data Center Backup and Recovery—a recognition

given to companies in a market space determined by Gartner’s analysts not only to execute well

against their current vision but to also be well positioned for tomorrow. For the last three years,

Commvault has also been named a Gartner Peer Insights Customers’ Choice for Data Center

Backup and Recover Solutions. Commvault has also received a GOLD award in the Backup and

Disaster Recovery, Hardware, Software and Services category by TechTarget’s Storage magazine,

and was listed as one of SearchStorage’s 2019 Products of the Year.

                                             Rubrik

       19.     Rubrik was founded in January 2014. Like Commvault, Rubrik offers data storage

and management services for on-premises, cloud, and mixed environments. Rubrik’s offerings

include software for physical and virtual machine backup and recovery, archiving, disaster

recovery, privacy and compliance, cybersecurity, and other technologies, as well as hardware

designed to implement those technologies. Although Rubrik has derived numerous marketing

names and terms for its various product features and offerings, these features and offerings lag

their competing Commvault offerings in most cases and, whether by design or coincidence,

infringe, for example, Commvault’s U.S. Patent Nos. 8,442,944, 9,632,882, 10,033,813,

10,089,193, and 10,437,801.




                                               -6-
          Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 7 of 24




               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,442,944

       20.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       21.     U.S. Patent No. 8,442,944 (the “‘944 Patent”), entitled “System and Method for

Generating and Managing Quick Recovery Volumes,” was duly and legally issued by the U.S.

Patent and Trademark Office on May 14, 2013. The ‘944 Patent is generally directed to targeted

backup and recovery of individual data objects, including application specific information, and

access/view of this information via a graphical user interface (“GUI”). According to the ‘944

Patent, the GUI may display snapshots taken using a volume snapshot service (VSS), leveraged

by a snapshot manager, to store exact images of an original working volume of data. This includes

identifying a snapshot application, creating the quick recovery volume of the primary data set from

the snapshot image of the primary data set, and controlling transfer of data from the first computer

to an archival storage unit. The named inventors on the ‘944 Patent are Anand Prahlad, Andreas

May, Ivan Pittaluga, John Alexander, and Jeremy A. Schwartz. Commvault is the original and

current owner by assignment of all right, title, and interest in the ‘944 Patent. A true and correct

copy of the ‘944 Patent is attached hereto as Exhibit A.

       22.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by others

of one or more claims of the ‘944 Patent by making, using, selling, offering for sale, and/or

importing into the United States, without authority or license, for example, the Rubrik “Brik”

appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s, r6408se,

r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM software

suite and related software features, or otherwise supplying such software to its customers for

storage in memory on those customers’ hardware components (collectively, “the ‘944 Accused


                                                  -7-
          Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 8 of 24




Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The ‘944 Accused Products are non-

limiting examples identified based on publicly available information, and Commvault reserves the

right to identify additional infringing activities, products, and services on the basis of information

obtained, for example, during discovery.

       23.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ‘944 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ’944 Patent. Thus, based on this disclosure, Rubrik has knowledge

of the ‘944 Patent and that its activities infringe the ‘944 Patent. Based on Commvault’s

disclosures, Rubrik has also known or should have known since at least the filing of the Complaint

that its customers, distributors, suppliers, and other purchasers of the ‘944 Accused Products are

infringing the ‘944 Patent at least because Rubrik has known that it is infringing the ‘944 Patent.

       24.     The ‘944 Accused Products meet all the limitations of at least claim 6 of the ‘944

Patent in violation of 35 U.S.C. § 271(a).

       25.     For example, computer systems that execute the Rubrik CDM software suite,

including Rubrik’s “Brik” appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s,

r6404se, r6408s, r6408se, r6410s, r6410se, r6412s, r6412se, and r6408f, each include a processor

configured to execute instructions stored in computer-readable memory.2 Upon information and

belief, CDM provides a graphical user interface (GUI) capable of receiving inputs from users to

manage all data in the cloud, at the edge, or on-premises, for many use cases including backup,

disaster recovery, archival, compliance, analytics, and copy data management. Rubrik’s CDM and



2
   See, e.g., https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/Spec-Sheet-
Rubrik-Appliance-Specs-r6000.pdf, https://www.rubrik.com/wp-content/uploads/2015/12/Spec-
Sheet-Rubrik-Appliance-Specs-1.pdf,
https://www.rubrik.com/content/dam/rubrik/en/resources/data-sheet/spec-sheet-enhanced-flash-
rubrik-appliance-r6000se.pdf.


                                                -8-
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 9 of 24




Blob Engine contains, at least in part, a snapshot manager that interfaces with a backup storage

system (e.g., physical storage, cloud, etc.) to enable users to manage backup storage via the GUI.

Rubrik’s CDM, including its Blob Engine, are configured to enable users to browse snapshot

images and recover selected snapshot images stored in backup storage (e.g., physical, on-premise,

or cloud). For example, the VM recovery tool allows a user to browse snapshots corresponding to

a particular VM in a GUI, including distinct full and incremental snapshots over a period of time,

which necessarily requires the Rubrik cluster to have stored metadata associating the snapshot with

the VM. Search is enabled by the Blob Engine, which performs metadata indexing. The Blob

Engine also supports searching of content items in secondary storage. Rubrik’s CDM interfaces

with Rubrik Backup System (“RBS”) to create a snapshot image that constitutes an image of the

original volume of data.

       26.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ‘944 Accused Products. Commvault reserves the

right to modify this description, including, for example, on the basis of information about the ‘944

Accused Products that it obtains during discovery.

       27.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ‘944 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ‘944

Accused Products. Rubrik instructs its customers how to install and implement the CDM software

on at least one processor having memory, where the memory is capable of implementing

instructions that engage a snapshot manager to enable users to manage backup storage via a GUI.




                                               -9-
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 10 of 24




The foregoing is true irrespective of whether the CDM software is installed on Rubrik hardware

or on a user’s own hardware pursuant to Rubrik’s instructions.

       28.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik further contributes to the infringement of one or more claims

of the ‘944 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the ‘944 Accused Products, or a material or apparatus for use in

practicing a process claimed in the ‘944 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of the

‘944 Patent, and which is not a staple article or commodity of commerce suitable for substantial

noninfringing use. In this case, the Rubrik CDM software is a material part of at least the invention

of claim 6 of the ‘944 Patent for the reasons set forth in paragraph 31, above.

       29.     Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, constituting at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Rubrik’s acts of infringement.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,632,882

       30.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       31.     U.S. Patent No. 9,632,882 (the “‘882 Patent”), entitled “Generic File Level Restore

from a Block-Level Secondary Copy,” was duly and legally issued by the U.S. Patent and

Trademark Office on April 25, 2017. The ‘882 Patent is generally directed to targeted backup and

recovery of individual data objects, including application specific information, and access/view of

this information via a GUI. According to the ‘882 Patent, software may provide for access on a

client device to view a block-level secondary copy of file system data, mount that block-level copy

onto the client device, and restore an individual file from the larger backup to the client device.


                                                  - 10 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 11 of 24




The ‘882 Patent further provides systems and methods for performing a file level restore by

utilizing existing operating system components, such as file system drivers, that are natively

installed on the target computing device. The named inventors on the ‘882 Patent are Paramasivam

Kumarasamy, Amit Mitkar, Andrei Erofeev, Durga Prasad Chedalavada, Suma Seshadri, and

Varghese Devassy. Commvault is the original and current owner by assignment of all right, title

and interest in the ‘882 Patent. A true and correct copy of the ‘882 Patent is attached hereto as

Exhibit B.

       32.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by others

of one or more claims of the ‘882 Patent by making, using, selling, offering for sale, and/or

importing into the United States, without authority or license, for example, Rubrik’s data

management software accessible by web-browser (e.g., the web-based dashboard) and powered by

Rubrik’s Blob Engine, via a client computer such as Rubrik Brik or Hyperconverged platform

(e.g., r6304s, 6404s, 6408s, 6410s, 6412s, and 6408f) or Rubrik Brik, (or otherwise supplying

such software to its customers for storage in memory on those customers’ computer hardware

components (collectively, “the ‘882 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b),

and (c). The ‘882 Accused Products are non-limiting examples identified based on publicly

available information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

       33.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ‘882 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ‘882 Patent. Thus, based on this disclosure, Rubrik has knowledge

of the ‘882 Patent and that its activities infringe the ‘882 Patent. Based on Commvault’s




                                                - 11 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 12 of 24




disclosures, Rubrik has also known or should have known since at least the filing of the Complaint

that its customers, distributors, suppliers, and other purchasers of the ‘882 Accused Products are

infringing the ‘882 Patent at least because Rubrik has known that it is infringing the ‘882 Patent.

       34.     The ‘882 Accused Products meet all the limitations of at least claim 13 of the ‘882

Patent in violation of 35 U.S.C. § 271(a).

       35.     For example, the Rubrik system is administered by a first computing device

comprising computer hardware (e.g., a client computing device using the Rubrik web-based

dashboard via a web browser, such as Rubrik Brik or Hyperconverged platform, as described

above). The Rubrik system includes a device node (e.g., Rubrik’s management software accessible

via web-browser powered by Rubrik’s Blob Engine) instantiated as software on the first computing

device (e.g., a client computing device), the device node providing an interface to access a block-

level secondary copy of file system data (e.g., data on a secondary storage device such as a Physical

Server). The first computing device is configured to interface with the device node (e.g., Rubrik’s

management software accessible by web-browser and powered by Blob Engine) to obtain file

system metadata corresponding to the block-level secondary copy, the block-level secondary copy

representing a plurality of files stored across a plurality of blocks on one or more secondary storage

devices. The first computing device processes the obtained file system metadata with an operating

system component (e.g., the operating system of the client computer enabling Rubrik software to

execute) to construct a file system hierarchy corresponding to the secondary copy and to mount

the block-level secondary copy onto the first computing device. The first computing device is

further configured to generate data for displaying a view of the file system hierarchy to a user, and

in response to a request initiated by user interaction/request, to restore at least a first file of the

plurality of files of the block-level secondary copy and to request from the one or more secondary




                                                - 12 -
           Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 13 of 24




storage devices one or more first blocks of the plurality of blocks which correspond to the first

file. Finally, and in response to a request to the target storage device, one or more first blocks are

retrieved from secondary storage and copied to primary storage associated with the first computing

device.

          36.   This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ‘882 Accused Products. Commvault reserves the

right to modify this description, including, for example, on the basis of information about the ‘882

Accused Products that it obtains during discovery.

          37.   On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ‘882 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’882

Accused Products. Rubrik instructs its customers how to use and access Rubrik’s data management

via a web-browser from, e.g., a client computing device to interface with the device node, to obtain

system metadata stored across a plurality of blocks, and to construct and display a file system

hierarchy for use in restoring files onto the client computing device.

          38.   On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik further contributes to the infringement of one or more claims

of the ‘882 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the ‘882 Accused Products, or a material or apparatus for use in

practicing a process claimed in the ‘882 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of the

‘882 Patent, and which is not a staple article or commodity of commerce suitable for substantial




                                                - 13 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 14 of 24




noninfringing use. In this case, the Rubrik CDM software suite is a material part of at least the

invention of claim 13 of the ‘882 Patent for the reasons set forth in paragraph 41, above.

       39.     Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Commvault

would have made but for Rubrik’s acts of infringement.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,033,813

       40.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       41.     U.S. Patent No. 10,033,813 (the “‘813 Patent”), entitled “External Storage Manager

for a Data Storage Cell,” was duly and legally issued by the U.S. Patent and Trademark Office on

July 24, 2018. The ‘813 Patent is generally directed to a storage management solution which

decouples certain aspects of the storage manager from the data storage cell. The storage

management solution of the ‘813 Patent improves access to, and allows for the more efficient use

of, storage resources on a local and global level. In one aspect, the ‘813 Patent is directed to

grouped storage policies that allow for global setting of policies based on certain parameters. The

named inventors on the ‘813 Patent are Sanjary Harakhchand Kripalani, David W. Owen, and

Parag Gokhale. Commvault is the original and current owner by assignment of all right, title and

interest in the ‘813 Patent. A true and correct copy of the ‘813 Patent is attached hereto as Exhibit

C.

       42.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by others

of one or more claims of the ‘813 Patent by making, using, selling, offering for sale, and/or

importing into the United States, without authority or license, for example, the Rubrik CDM

Software employing Rubrik Polaris—a storage manager deployed in as a Software-as-a-Service


                                                  - 14 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 15 of 24




(SaaS) environment for managing and analyzing data residing in Rubrik clusters—, or otherwise

supplying such software to its customers for storage in memory on those customers’ computer

hardware components (collectively, “the ‘813 Accused Products”) in violation of 35 U.S.C. §§

271(a), (b), and (c). The ‘813 Accused Products are non-limiting examples identified based on

publicly available information, and Commvault reserves the right to identify additional infringing

activities, products, and services on the basis of information obtained, for example, during

discovery.

       43.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ‘813 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ‘813 Patent. Thus, based on this disclosure, Rubrik has knowledge

of the ‘813 Patent and that its activities infringe the ‘813 Patent. Based on Commvault’s

disclosures, Rubrik has also known or should have known since at least the filing of the Complaint

that its customers, distributors, suppliers, and other purchasers of the ‘813 Accused Products are

infringing the ‘813 Patent at least because Rubrik has known that it is infringing the ’813 Patent.

       44.     The ‘813 Accused Products meet all the limitations of at least claim 11 of the ‘813

Patent in violation of 35 U.S.C. § 271(a).

       45.     For example, computer systems that execute Rubrik CDM software having Rubrik

Polaris provide access to shared data storage management for multiple clusters. Rubrik Polaris is

a storage manager for Rubrik clusters that is designed to run on a hardware device comprising one

or more hardware processors; namely as a SaaS component that runs on hardware in the cloud.

Polaris resisters Rubrik clusters (each of which includes a plurality of Rubrik nodes and client

devices). Polaris uses Global SLA Domains that can be assigned to a group of Rubrik clusters that

is associated with a storage policy, and multiple Rubrik clusters can be added to Polaris and thereby




                                               - 15 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 16 of 24




registered in similar fashion. Rubrik Polaris uses Global SLA Domains that can be assigned to a

group of Rubrik clusters, and the Global SLA Domains can be used to schedule and perform

different operations, including snapshot, archival, and replication operations for assigned clusters.

       46.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ‘813 Accused Products. Commvault reserves the

right to modify this description, including, for example, on the basis of information about the ‘813

Accused Products that it obtains during discovery.

       47.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ‘813 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ‘813

Accused Products. For example, Rubrik instructs its customers how to use the Rubrik CDM

Software employing Rubrik Polaris to register multiple clusters and to perform different operations

(e.g., snapshot, archival, and replication) for the assigned clusters.

       48.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik further contributes to the infringement of one or more claims

of the ‘813 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the ‘813 Accused Products, or a material or apparatus for use in

practicing a process claimed in the ’813 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of the

‘813 Patent, and is not a staple article or commodity of commerce suitable for substantial

noninfringing use. In this case, the Rubrik CDM Software employing Rubrik Polaris is a material




                                                - 16 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 17 of 24




part of at least the invention of claim 11 of the ‘813 Patent for the reasons set forth in paragraph

51, above.

       49.     Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Commvault

would have made but for Rubrik’s acts of infringement.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 7,246,207

       50.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       51.     U.S. Patent No. 7,246,207 (the “‘207 Patent”), entitled “System and Method for

Dynamically Performing Storage Operations in a Computer Network,” was duly and legally issued

by the U.S. Patent and Trademark Office on July 17, 2007. The ‘207 patent is generally directed

to a storage management system that performs storage operations on electronic data in a network

pursuant to selection logic. The storage management solution of the ‘207 Patent improves access

to, and allows for the more efficient use of, storage resources on a local and global level. In one

aspect, the ‘207 Patent is directed to storage policies used for designating a particular location for

storage operations. The named inventors on the ‘207 Patent are Rajiv Kottomtharayil, Parag

Gokhale, Anand Prahlad, Manoj Kumar Vijayan Retnamma, David Ngo, and Varghese Devassy.

Commvault is the current owner by assignment of all right, title and interest in the ‘207 Patent. A

true and correct copy of the ‘207 Patent is attached hereto as Exhibit D.

       52.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by others

of one or more claims of the ‘207 Patent by making, using, selling, offering for sale, and/or

importing into the United States, without authority or license, for example, the Rubrik “Brik”

appliances such as the r334, r344, r348, r528, r6304s, r6304se, r6404s, r6404se, r6408s, r6408se,


                                                  - 17 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 18 of 24




r6410s, r6410se, r6412s, r6412se, and r6408f, including, for example, the Rubrik CDM software

suite and related software features (collectively, “the ‘207 Accused Products”) in violation of 35

U.S.C. §§ 271(a), (b), and (c). The ‘207 Accused Products are non-limiting examples identified

based on publicly available information, and Commvault reserves the right to identify additional

infringing activities, products and services on the basis of information obtained, for example,

during discovery.

       53.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ‘207 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ‘207 Patent. Thus, based on this disclosure, Rubrik has knowledge

of the ‘207 Patent and that its activities infringe the ‘207 Patent. Based on Commvault’s

disclosures, Rubrik has also known or should have known since at least the filing of the Complaint

that its customers, distributors, suppliers, and other purchasers of the ‘207 Accused Products are

infringing the ‘207 Patent at least because Rubrik has known that it is infringing the ‘207 Patent.

       54.     The ‘207 Accused Products meet all the limitations of at least claim 24 of the ‘207

Patent in violation of 35 U.S.C. § 271(a).

       55.     For example, Rubrik’s CDM performs storage operations in a computer network.

CDM includes a plurality of nodes in a cluster, and each node is designed for use with, and is

capable of connecting to, a plurality of direct attached storage devices that store data for a plurality

of client devices. That is, each Rubrik system is designed for use with a plurality of connected

client devices. CDM acts as a storage manager that manages SLA Domains for data protection,

where the SLA Domains provide configurable sets of policies that can be applied to groups of

virtual machines, applications, and hosts to achieve specific data protection objectives. Upon

request by a user, an SLA Domain in CDM initiates storage operations for backing up data from




                                                 - 18 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 19 of 24




one or more sources to one or more nodes, which will initiate selection of an applicable connectors

depending on the type of storage operation to be performed (e.g., the type of data to be backed up).

A Rubrik node selects a storage device for a storage operation according to a selection logic. For

example, when performing a “live mount” operation, “hot blocks” are promoted to SSD storage.

       56.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ‘207 Accused Products. Commvault reserves the

right to modify this description, including, for example, on the basis of information about the ‘207

Accused Products that it obtains during discovery.

       57.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ‘207 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ‘207

Accused Products. Rubrik instructs its customers how to use the CDM software to perform storage

operations in a computer network based on selection logic, whether the CDM software is installed

on Rubrik hardware or a user’s own hardware.

       58.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik further contributes to the infringement of one or more claims

of the ‘207 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the ‘207 Accused Products, or a material or apparatus for use in

practicing a process claimed in the ‘207 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of the

‘207 Patent, and which is not a staple article or commodity of commerce suitable for substantial




                                               - 19 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 20 of 24




noninfringing use. In this case, Rubrik’s CDM software is a material part of at least the invention

of claim 24 of the ‘207 Patent for the reasons set forth in paragraph 61, above.

       59.     Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Commvault

would have made but for Rubrik’s acts of infringement.

              COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,437,801

       60.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       61.     U.S. Patent No. 10,437,801 (the “‘801 Patent”), entitled “Differential Health

Checking of an Information Management System,” was duly and legally issued by the U.S. Patent

and Trademark Office on October 8, 2019. The ‘801 Patent is generally directed to systems and

methods for differential health-checking and reporting of one or more information management

systems in reference to a first time period before and a second time period after a triggering event.

The named inventors on the ‘801 Patent are Sanjay Harakhchand Kripalani and Parag Gokhale.

Commvault is the original and current owner by assignment of all right, title and interest in the

‘801 Patent. A true and correct copy of the ‘801 Patent is attached hereto as Exhibit E.

       62.     On information and belief, Rubrik has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ‘801 Patent by making, using, selling, offering for sale, and/or

importing into the United States, without authority or license, for example, the Rubrik CDM

software and Rubrik Polaris, including at least the Radar and GPS functionalities, or otherwise

supplying such software to its customers for storage in memory on those customers’ computer

hardware components (collectively, “the ‘801 Accused Products”) in violation of 35 U.S.C. §§

271(a), (b), and (c). The ‘801 Accused Products are non-limiting examples identified based on


                                                  - 20 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 21 of 24




publicly available information, and Commvault reserves the right to identify additional infringing

activities, products, and services on the basis of information obtained, for example, during

discovery.

       63.     By at least the filing of the Complaint, Commvault has disclosed to Rubrik the

existence of the ‘801 Patent and identified at least some of Rubrik’s and others’ activities that

infringe at least one claim of the ‘801 Patent. Thus, based on this disclosure, Rubrik has knowledge

of the ‘801 Patent and that its activities infringe the ‘801 Patent. Based on Commvault’s

disclosures, Rubrik has also known or should have known since at least the filing of the Complaint

that its customers, distributors, suppliers, and other purchasers of the ‘801 Accused Products are

infringing the ‘801 Patent at least because Rubrik has known that it is infringing the ‘801 Patent.

       64.     The ‘801 Accused Products meet all the limitations of at least claim 1 of the ‘801

Patent in violation of 35 U.S.C. § 271(a).

       65.     For example, the Rubrik CDM software and Rubrik Polaris together form an

information management system. A Rubrik cluster acts as a first storage components and

participates in a first plurality of storage operations (e.g., backup and restore) before a change in

configuration of the first storage component (e.g., a ransomware incident), and also participates in

a second plurality of storage operations after the change in configuration of the same first storage

component. The Rubrik CDM running on Rubrik clusters is a storage manager that controls the

first plurality of storage operations and the second plurality of storage operations (e.g., backup and

restore) before and after a ransomware attack. Either the Rubrik clusters or Rubrik’s server in the

cloud hosts a differential health-check module (i.e., Rubrik Polaris Radar and GPS) that comprises

one or more processors and computer memory. The Rubrik Polaris Radar and GPS are differential

health-check modules configured to run on a local Rubrik cluster and/or remote server to detect




                                                - 21 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 22 of 24




changes (e.g., deletion, modification, addition, or other suspicious activities) between two points

in time. On information and belief, addition, deletion, or modification of stored backups and other

suspicious activities involve evaluating a first value of number of files or file status before a

ransomware attack that reflects or measures a file system status associated with the first plurality

of storage operations. For example, the first value may be evaluated in a snapshot, which may

survey usage patterns to establish a baseline threshold. On information and belief, addition,

deletion, or modification of stored backups and other suspicious activities involve re-evaluating

the number of files or file status after the ransomware attack that reflects or measures the file

system status associated with the first plurality of storage operations. For example, the second

value may be evaluated in a second snapshot. Based on the first and second values associated with,

e.g., the number of files or file status, Rubrik Polaris detects a change in performance of the

selected Rubrik cluster (or VM, or other protected object).

       66.      This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ‘801 Accused Products. Commvault reserves the

right to modify this description, including, for example, on the basis of information about the ‘801

Accused Products that it obtains during discovery.

       67.      On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik also actively, knowingly, and intentionally induces

infringement of one or more claims of the ‘801 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ‘801

Accused Products. Rubrik instructs its customers how to use the CDM software together with

feature of Rubrik Polaris, whether the CDM software is installed on Rubrik hardware or a user’s

own hardware.




                                               - 22 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 23 of 24




       68.     On information and belief, at least as of the date of this Complaint and based on the

information set forth herein, Rubrik further contributes to the infringement of one or more claims

of the ‘801 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the

United States a component of the ‘801 Accused Products, or a material or apparatus for use in

practicing a process claimed in the ‘801 Patent, that constitutes a material part of the inventions,

knowing the same to be especially made or especially adapted for use in an infringement of the

‘801 Patent, and which is not a staple article or commodity of commerce suitable for substantial

noninfringing use. In this case, the Rubrik CDM software and Rubrik Polaris is a material part of

at least the invention of claim 1 of the ’801 Patent for the reasons set forth in paragraph 71, above.

       69.     Rubrik’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Commvault

would have made but for Rubrik’s acts of infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Commvault respectfully requests:

       1.      That Judgment be entered that Rubrik has infringed the ‘944, ‘882, ‘813, ‘207, and

‘801 Patents, directly and/or indirectly, by way of inducement or contributory infringement,

literally or under the doctrine of equivalents;

       2.      That, in accordance with 35 U.S.C. § 283, Rubrik and all affiliates, employees,

agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or in

active concert or participation with any of them, be permanently enjoined from (1) infringing the

Asserted Patents and (2) making, using, selling, offering for sale and/or importing the Accused

Products;

       3.      An award of damages sufficient to compensate Commvault for Rubrik’s

infringement under 35 U.S.C. § 284;


                                                  - 23 -
         Case 6:21-cv-00634-ADA Document 1 Filed 06/18/21 Page 24 of 24




       4.      Costs and expenses in this action;

       5.      An award of prejudgment and post-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commvault respectfully

demands a trial by jury on all issues raised by the Complaint.



Dated: June 18, 2021                         Respectfully Submitted,

                                             /s/ Scott L. Cole
                                             Scott L. Cole (Texas Bar No. 00790481)
                                             John Bash (Texas Bar No. 24067504)
                                             QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                             5209 Spanish Oaks Club Blvd.
                                             Austin, TX 78738
                                             Telephone: 512-348-2206
                                             Fax: 737-667-6110
                                             scottcole@quinnemanuel.com
                                             johnbash@quinnemanuel.com

                                             Counsel for Commvault Systems, Inc.




                                              - 24 -
